UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6188


BENJAMIN WILLIAM FAWLEY,

                    Petitioner - Appellant,

             v.

GENE M. JOHNSON, Director of the Virginia Department of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, District Judge. (2:09-cv-00452-MSD-FBS)


Submitted: June 9, 2017                                           Decided: July 10, 2017


Before TRAXLER, SHEDD, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benjamin William Fawley, Appellant Pro Se. David Michael Uberman, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Benjamin William Fawley seeks to appeal the district court’s order dismissing as

untimely and, alternatively, denying as without merit his Fed. R. Civ. P. 60(b) motion for

reconsideration of its prior order dismissing as time-barred his 28 U.S.C. § 2254 (2012)

petition. The order is not appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(A) (2012); Reid v. Angelone, 369 F.3d 363, 369

(4th Cir. 2004). A certificate of appealability will not issue absent “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district

court denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong.        Slack v. McDaniel, 529 U.S. 473, 484 (2000);

see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies

relief on procedural grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a debatable claim of the denial

of a constitutional right. Slack, 529 U.S. at 484-85. We have independently reviewed the

record and conclude that Fawley has not made the requisite showing.

       Accordingly, we deny a certificate of appealability, deny Fawley’s motions for a

delayed appeal, to expand the record, to address the time bar, to enter facts and evidence,

and to raise actual harm, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                               DISMISSED

                                             2